DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,285,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nita et al. (5,267,954). Nita et al. disclose, at least in figures 1,3, and 5-7 and col. 4, line 45 to col. 6, line 62; col. 8, line 56 to col. 9, line 12; and col. 10, lines 29-61; a catheter comprising: a catheter body (CB, combination of 152 and 20b, as shown in fig. 5 and 6 and marked-up fig. 5 below) having a CB proximal-portion (152), a CB distal-portion (20b), and a CB lumen (22b), the CB proximal-portion having distally narrowing taper, wherein the CB distal-portion extends distally from the distally .



    PNG
    media_image1.png
    331
    685
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 28-33, and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nita (5,267,954). Nita discloses the invention substantially as claimed. Nita discloses a catheter comprising: a catheter body (CB, 20b) having at least on CB lumen, a CB proximal-portion, a CB distal-portion, and a CB distal end, the CB proximal-portion comprising a distally narrowing taper; and an ultrasound transmission member (UTM, 24) extending longitudinally through the at least one CB lumen; a distal .
However, Nita does not explicitly disclose that a UTM proximal-portion diameter is from about 0.102 cm to about 0.178 cm and a UTM distal-portion diameter is from about 0.076 cm to about 0.127 cm, and a UTM proximal-portion diameter is from about 0.051 cm to about 0.102 cm and a UTM distal-portion diameter is from about 0.013 cm to about 0.038 cm; wherein a CBPP wall thickness is from about 0.007 cm to about 0.020 cm and a CB distal-portion wall thickness is from about 0.005 cm to about 0.013 cm. Nevertheless, Nita discloses that catheter components, such as the CB, UTM, and guidewire; may be configured to traverse in small anatomical structures, such as coronary arteries.  Nita further discloses, in col. 5, lines 8-16; that the outer diameter of the CB is between 0.25 mm-2 mm (i.e., .025 cm-.2 cm). Thus, it would have been a matter of obvious design choice to one having ordinary skill in the at the time the invention was made, to dimension at least the CB and UTM of Nita, so that the catheter components are sized according to the small anatomical structure in which the catheter .
Allowable Subject Matter
Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a catheter, comprising, inter alia: a catheter body (CB) having a CB proximal-portion, a CB distal-portion, and a CB lumen, the CB distal-portion having a CB distal end, the CB proximal-portion having a distally narrowing taper, wherein the CB distal-portion extends distally from the distally narrowing taper of the CB proximal-portion, each of the CB proximal-portion and the CB distal-portion is configured for navigation through a blood vessel; an ultrasound transmission member (UTM) having a UTM distal end, the UTM extending longitudinally through the CB lumen, the UTM having a longitudinal taper that tapers toward the UTM distal end, and wherein the longitudinal taper tapers distally from the distally narrowing taper of the CB proximal-portion; and a distal head (DH) coupled with the UTM distal end and disposed adjacent the CB distal end, wherein the DH has a distal head (DH) lumen adapted to receive a guidewire along an axis that is not parallel to a longitudinal axis of the CB distal-portion.
Also, the abovementioned terminal disclaimer overcomes the non-statutory double patenting rejection set forth in the Office action of February 3, 2021.


Response to Amendment
Applicant's arguments filed on March 30, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection. That is, Nita, in figures 5 and 6 and col. 6, lines 45-54; indeed discloses a catheter comprising, inter alia: a catheter body having a CB proximal-portion, a CB distal-portion, the CB distal-portion having a CB distal end, the CB proximal-portion having a distally narrowing taper, wherein the CB distal-portion extends distally from the distally narrowing taper of the CB proximal-portion.
Also, the abovementioned terminal disclaimer overcomes the non-statutory double patenting rejection set forth in the Office action of February 3, 2021.
The objections to the specification and to claim 25 are hereby withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771